Electronically Filed
                                                     Supreme Court
                                                     SCWC-12-0000762
                                                     01-SEP-2016
                                                     02:19 PM




                         SCWC-12-0000762 


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 




        BRUCE EDWARD COX, Petitioner/Plaintiff-Appellant, 



                               vs. 



       CARLYN DAVIDSON COX, Respondent/Defendant-Appellee. 




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-12-0000762; FC-DIVORCE NO. 06-1-0096)

           ORDER DENYING PETITIONER/PLAINTIFF-APPELLANT
          BRUCE EDWARD COX’S MOTION FOR RECONSIDERATION
 (By: McKenna, Pollack, and Wilson, JJ., and Recktenwald, C.J.,
            dissenting, with whom Nakayama, J., joins)

          Upon consideration of Petitioner/Plaintiff-Appellant

Bruce Edward Cox’s Motion for Reconsideration filed on August

25, 2016, the papers in support thereof, and the records and

files herein,
          IT IS HEREBY ORDERED that the motion is denied.

          DATED: Honolulu, Hawaii, September 1, 2016.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                             DISSENT

          For the reasons set forth in my dissenting opinion

filed on August 16, 2016, I would grant the motion for

reconsideration.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama




                                2